                                                            Sheehan & Associates, P.C.
                                505 Northern Blvd Ste 311    tel. 516.303.0552  fax 516.234.7800
                                 Great Neck NY 11021-5101           spencer@spencersheehan.com

                                                              January 21, 2020
District Judge Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square                                                                                   01/22/2020
New York, NY 10007
                                                                  Re: 1:19-cv-10433-PGG-KHP
                                                                      Legrier v. Walmart Inc.
Dear District Judge Gardephe:

        This office represents the plaintiff. In accordance with your Honor’s Individual Rules of
Practice in Civil Cases, plaintiff, jointly and with consent of defendant, requests an adjournment
of the Initial Conference scheduled for Wednesday, January 29, 2020. There have been no previous
requests for adjournment or extension of the conference date. No prior request was granted or
denied. Defendant consents to and joins plaintiff in the present request. The reason for this request
is because defendant only recently assigned outside counsel, who executed and returned a waiver
of service on Tuesday, January 21, 2020. The parties request an adjournment of at least forty-five
(45) days so that opposing counsel can evaluate the case. The parties anticipate discussion
regarding how they will proceed, such as a motion to dismiss or answer by defendant, an amended
complaint by plaintiff or a resolution of the issues, in advance of the date by which defendant’s
answer or response to the complaint is due, Monday, March 23, 2020. This request is submitted at
least 48 hours prior to the original compliance date. This requested adjournment does not affect
any other scheduled dates. Thank you.

                                                              Respectfully submitted,

                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan

  APPLICATION GRANTED: The Initial Case Management Conference in this
  matter that is scheduled for Wednesday, January 29, 2020 at 10:30 a.m. before Judge
  Katharine H. Parker in Courtroom 17D, 500 Pearl Street, New York, NY 10007 is
  hereby rescheduled to Monday, March 23, 2020 at 11:30 a.m.




                                                                                             01/22/2020
                                      Certificate of Service

I certify that on January 21, 2020, I served or emailed the foregoing by the method below to the
persons or entities indicated, at their last known address of record (blank where not applicable).

                                                CM/ECF         First-Class Mail      Email
 Defendant’s Counsel                               ☐                 ☐                ☒
 Plaintiffs’ Counsel                               ☐                 ☐                ☐

                                                               /s/ Spencer Sheehan
                                                               Spencer Sheehan
